EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, Line 19, the limitation “the first and second arms comprises slot” which has been amended to –the first and second arms comprises a slot--.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the device as claimed in Claim 1, specifically, the prior art fails to teach the structure of the first and second arms in combination with the limitation “wherein one of the first and second arms comprises a tongue at its proximal end, wherein the other of the first and second arms comprises a slot at its proximal end, the tongue fitting within the slot to hingedly connect the first arm to the second arm”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20040267305          US20100168680          US20060169934          US20040092887          US20040089828          US20150133876          US20150088091          US20130006198          US20120245555          US20120232497          US20120203187          US20120035553          US20120016317          US20110112489          US20100268161          US20100168682          US20100152681          US20100096570          US20080051731          US20070252096          US20060081797          US20060079849          US20060015074          US20020169423          US20010049507          
US3194452          US4854300          US3841318          US8262639          US8251945          US8025645          US7856745          US7234677          US6644618          US6234448          US4834702          US4673161          US4589626          US4453295          US3847370          US8469331          US7954210          US6196519          US6161812          US6113062          US6089527          US5203056          US5174477          US5035399          US4802650          US4643389          US4588160

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 28, 2022